Citation Nr: 1027926	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for residuals of 
a back injury.

2.  Entitlement to service connection for a left shoulder 
disorder, claimed as a torn rotator cuff, as secondary to 
service-connected status post medial meniscectomy, left knee with 
severe osteoarthritis, residuals of left knee injury.

3.  Entitlement to service connection for a left hip disorder, 
claimed as a broken hip, as secondary to service-connected status 
post medial meniscectomy, left knee with severe osteoarthritis, 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1957 to 
January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  In a February 
2005 rating decision, the RO denied service connection for the 
left shoulder and left hip disorders.  In a May 2006 rating 
decision, the RO, inter alia, found that no new and material 
evidence had been submitted to reopen a previously denied claim 
for service connection for a low back disorder.  

Review of the record reveals that, in the May 2006 rating 
decision, the RO had addressed the issues regarding the left 
shoulder and left hip disorders as new and material evidence 
claims.  However, in the most recent supplemental statement of 
the case (SSOC) in April 2010, these two issues were considered 
to be claims for service connection.  The Board also construes 
the issues as claims for service connection.  In this regard, 
following the February 2005 rating decision, the Veteran 
submitted a timely notice of disagreement (NOD) in March 2005.  A 
statement of the case (SOC) was issued in May 2005.  In June 
2005, on an Appeal Hearing Options form, the Veteran requested a 
local hearing with RO personnel.  In March 2006, he submitted a 
VA Form 9 (Substantive Appeal) with regard to these two issues; 
however, the VA Form 9 was considered to be untimely.  

Generally, VA regulations require that a Substantive Appeal be 
filed within 60 days from the date that the agency of original 
jurisdiction (AOJ) mails the SOC or within the remainder of the 
1-year period from the date of the mailing of the rating 
decision.  See 38 C.F.R. § 20.302(b)(1) (2009).  However, VA 
regulations have created an exception to this requirement where 
additional evidence is submitted within one year of the date of 
mailing of the rating decision and such evidence requires an SSOC 
as provided by 38 C.F.R. § 19.31, thus extending the time period 
to submit a substantive appeal to 60 days after the SSOC is 
mailed to the Veteran.  See 38 C.F.R. § 20.302(b)(2).  In this 
case, in June 2005, the Veteran submitted such evidence in the 
form of a request for a hearing before RO personnel, which would 
have required the issuance of an SSOC.  38 C.F.R. 
§ 19.31.  However, the hearing was never scheduled at the time of 
the Veteran's request.  Consequently, the February 2005 rating 
decision did not become final with respect to the denial of 
service connection for a left shoulder disorder and a left hip 
disorder.  
  
In response to the Veteran's June 2005 request for a hearing 
before RO personnel, such a hearing was scheduled for September 
2009.  However, the Veteran failed to report for the hearing.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
residuals of a back injury in an August 2002 rating decision.  
The Board confirmed this rating decision in a September 2005 
decision, and the Veteran did not appeal the Board decision.  

2.  The additional evidence received since the September 2005 
Board decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

3.  There is probative medical evidence showing the Veteran's 
left shoulder disorder resulted from, or is proximately due to, 
his service-connected status post medial meniscectomy, left knee 
with severe osteoarthritis, residuals of left knee injury.

4.  There is probative medical evidence showing the Veteran's 
left hip disorder resulted from, or is proximately due to, his 
service-connected status post medial meniscectomy, left knee with 
severe osteoarthritis, residuals of left knee injury.


CONCLUSIONS OF LAW

1.  The September 2005 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2009). 

2.  New and material evidence has not been received since the 
September 2005 Board decision to reopen the claim for service 
connection for residuals of a back injury.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The Veteran's left shoulder disorder is proximately due to 
his service-connected status post medial meniscectomy, left knee 
with severe osteoarthritis, residuals of left knee injury.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).

4.  The Veteran's left hip disorder is proximately due to his 
service-connected status post medial meniscectomy, left knee with 
severe osteoarthritis, residuals of left knee injury.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2004, March 2005, February 2006, April 
2006, and December 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the Veteran 
about the information and evidence the VA would seek to provide, 
and (3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO 
has provided all notice required by the VCAA as to the three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue regarding the Veteran's back 
disorder, the December 2006 VCAA notice letter is compliant with 
the decision by the Court's in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it sufficiently explained the bases of the prior 
denials (i.e., the deficiencies in the evidence when the claim 
was previously considered).  

Additionally, VCAA and notification letters dated in March 2006 
and April 2006 from the RO further advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, and to Kent, supra, with 
respect to the February 2005 and May 2006 rating decisions, 
respectively, until after the rating decisions on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess, supra.  In Pelegrini II, the U.S. Court of Veterans 
Claims (Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in March 2006, April 2006, and December 2006, 
after issuance of the initial unfavorable AOJ decisions in 
February 2005 and May 2006.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, so 
that the essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in September 
2004, February 2006, and April 2006, followed by subsequent VCAA, 
Dingess, and Kent notice in March 2006, April 2006, and December 
2006, the RO readjudicated the claims in two SSOCs dated in 
October 2008 and April 2010.  Thus, the timing defect in the 
notice has been rectified.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), VA treatment records, 
and private treatment records as identified and authorized by the 
Veteran.  The Veteran also has submitted additional private 
treatment records.  Moreover, the RO attempted to obtain from the 
Social Security Administration (SSA) any medical records 
concerning the Veteran; however, it was met with a negative 
response with regard to this matter.  Additionally, the RO 
provided the Veteran with VA examinations in connection with his 
claim on appeal.  Further, the Veteran and his representative 
have submitted statements in support of his claim.  The Veteran 
was also provided, but failed to avail himself of, an opportunity 
to provide testimony before RO personnel.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.


Analysis - New and Material Evidence

The RO previously denied service connection for residuals of a 
back injury in an August 2002 rating decision.  This denial was 
affirmed by a September 2005 Board decision.  The Veteran did not 
appeal that decision; thus, the September 2005 Board decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1100.    

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

The Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996).  Accordingly, regardless of the RO's 
actions, the Board must initially determine on its own whether 
there is new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this claim.  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

The Veteran's claim to reopen previously denied claims for 
service connection for residuals of a back injury was received in 
January 2006.  Therefore, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for residuals of a back 
disorder, as secondary to his service-connected left knee 
disorder, in the aforementioned September 2005 decision because 
the greater weight of the medical evidence at the time showed 
that his low back disorder was unrelated to his service-connected 
left knee disorder.  

Evidence of record at the time of the September 2005 Board 
decision consisted of the Veteran's original claim application; 
his STRs; VA treatment records dated from February 2000 to 
December 2004; a VA examination report dated in January 2004; 
private treatment records from University of Mississippi Medical 
Center dated from March 2004 to June 2004; private treatment 
record from A. Ragab, M.D., dated in June 2004; private treatment 
records from J. L. Boswell, M.D.; statements from J. L. Boswell, 
M.D., dated in March 2001, and from R. L. Nance, M.D., dated in 
January 2004; and lay statements from the Veteran's wife, fellow 
service member, and brother, dated in February 2003; and 
statements from the Veteran that are undated and dated in August 
2004.  

The additional evidence received since the September 2005 Board 
decision consists of VA treatment records dated from March 2005 
to February 2010; private treatment records from Mississippi 
Baptist Medical Center dated from February 2004 to January 2005; 
private treatment records from University of Mississippi Medical 
Center dated from February 2004 to June 2004; a statement from J. 
L. Boswell, M.D., dated in June 2006; and statements from the 
Veteran that are undated, and dated from May 2006 and January 
2007.

Upon a review of the additional evidence received since the 
September 2005 Board decision, the Board initially finds that 
portions of private treatment records from University of 
Mississippi Medical Center dated from February 2004 to June 2004 
are duplicates of evidence of record at the time of the September 
2005 rating decision.  Therefore, these records cannot form the 
basis to reopen the claim. 

The Board also finds the remaining private treatment records from 
University of Mississippi Medical Center, private treatment 
records from Mississippi Baptist Medical Center dated from 
February 2004 to January 2005, and statements from the Veteran 
that are undated and dated from May 2006, to be irrelevant to the 
claim at issue as they do not pertain to the Veteran's low back 
disorder.  Rather, these records relate to the Veteran's left 
shoulder and left hip disorders.  Therefore, these records cannot 
form the basis to reopen the claim.

The Board further finds the VA treatment records dated from March 
2005 to February 2010; the statement from J. L. Boswell, M.D., 
dated in June 2006; and a statement from the Veteran dated from 
January 2007 to be cumulative of evidence that was previously of 
record.  The Board finds these records and statements merely 
repeat and summarize the Veteran's contentions that his low back 
disorder was due to his service-connected left knee injury.  
Cumulative or redundant evidence is not new and material.  
38 C.F.R. § 3.156(a).      

Finally, also with respect to the VA treatment records dated from 
March 2005 to February 2010, the Board finds that, although this 
evidence is "new" and not cumulative or redundant of the record 
at the time of the September 2005 Board decision, it is not 
"material" within the meaning of 38 C.F.R. § 156(a).  
Specifically, these treatment records contain no indication that 
any low back disorder was a result of the Veteran's service-
connected left knee disorder.  Thus, these records do not relate 
to an unestablished fact necessary to substantiate the claim and 
do not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Particularly, the additional 
evidence does not show that the Veteran's low back disorder is a 
result of, or aggravated by, his service-connected left knee 
disorder.  

Accordingly, the Board finds no new and material evidence has not 
been received to reopen the previously denied claim for service 
connection for residuals of a back injury; the claim is not 
reopened.  38 U.S.C.A.  § 5108; 38 C.F.R. § 3.156.  


Moreover, inasmuch as the Veteran has not fulfilled this 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).
    
Analysis - Secondary Service Connection

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Generally, when a Veteran contends that a service-
connected disability has caused a new disorder, there must be 
competent medical evidence that the secondary disorder was caused 
or chronically worsened by the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).



A review of the evidence of record indicates that the Veteran 
fell sometime in early 2004 and injured his left shoulder and 
left hip.  He reported that his left knee gave way and he fell.  
He was treated for his left shoulder and left hip injuries and 
diagnosed with left anterior column acetabular fracture and left 
rotator cuff tear.  See private treatment records from the 
University of Mississippi Medical Center dated in March 2004 and 
April 2004, and VA treatment records dated in March 2004.  In 
this regard, the Veteran is competent to provide reports 
regarding injuries he sustained and the circumstances of his 
injuries.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A February 2005 VA examination report shows that the Veteran 
again reported his left knee giving way and falling off a ladder 
in February 2004, sustaining injuries to his head, left shoulder, 
and hip.  After examining the Veteran, the examiner indicated 
that he believed the Veteran's left shoulder and left hip 
injuries were a result of his service-connected left knee 
disorder, given his history of a fall due to his left knee giving 
way, thus causing his left shoulder and left hip injuries.  See 
VA examination report dated in February 2005.

Based on the evidence of record showing the Veteran sustaining a 
fall in February 2004 and causing his left shoulder and left hip 
injuries, his consistent reports that he fell due to his service-
connected left knee giving way, and the VA nexus opinion date in 
February 2005, the Board finds that service connection for the 
Veteran's left shoulder and left hip disorders as secondary to 
his service-connected status post medial meniscectomy, left knee 
with severe osteoarthritis, residuals of left knee injury, is 
warranted.  In this case, there is competent and credible 
evidence that the secondary disorders were caused or chronically 
worsened by the service-connected disability.  Wallin, supra.  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the evidence is in favor of his claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  





ORDER

As no new and material evidence has not been received, the claim 
for service connection for residuals of a back injury is not 
reopened.  The appeal is denied.

Service connection for a left shoulder disorder is granted.

Service connection for a left hip disorder is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


